COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Lemons
Argued at Norfolk, Virginia


KELLY PAIGE EDWARDS
                                         MEMORANDUM OPINION * BY
v.   Record No. 2362-97-1              JUDGE JAMES W. BENTON, JR.
                                           SEPTEMBER 22, 1998
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF GLOUCESTER COUNTY
                         John M. Folkes, Judge
            David B. Hargett (Joseph D. Morrissey;
            Morrissey, Hershner & Jacobs, on brief), for
            appellant.

            Marla Graff Decker, Assistant Attorney
            General (Mark L. Earley, Attorney General, on
            brief), for appellee.



      The trial judge convicted Kelly Paige Edwards of operating a

motor vehicle while under the influence of alcohol.       See Code

§ 18.2-266.    Edwards contends that the trial judge erred (1) by

failing to suppress the arresting officer's testimony concerning

the basis for stopping Edwards' vehicle and (2) by refusing to

permit defense witnesses to testify concerning events related to

the stop.   For the reasons that follow, we affirm the conviction.

                                  I.

      Edwards first contends that "the trial [judge] err[ed] by

failing to suppress evidence obtained as a result of the traffic

stop when the arresting officer, who did not offer any testimony

as to his knowledge, training, and experience, merely observed
      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
[Edwards'] tires touch the centerline, and therefore the officer

did not possess a legally sufficient 'reasonable articulable

suspicion' that [Edwards] was engaged in criminal activity."

       When we review a trial judge's denial of a motion to

suppress, we consider de novo the ultimate questions of

reasonable suspicion and probable cause.    See Shears v.

Commonwealth, 23 Va. App. 394, 398, 477 S.E.2d 309, 311 (1996).

"In performing such analysis, we are bound by the trial [judge's]

findings of historical fact unless 'plainly wrong' or without

evidence to support them and we give due weight to the inferences

drawn from those facts by [the trial judge] and local law

enforcement officers."    McGee v. Commonwealth, 25 Va. App. 193,

198, 487 S.E.2d 259, 261 (1997).

       At the suppression hearing, Police Officer Doss testified

that he saw two vehicles in a business complex at 1:30 a.m., when

all the businesses were closed.    As the vehicles left the parking

area, the officer followed one of the vehicles onto Route 17.

When the officer saw the vehicle "cross or touch the centerline a

few times," he activated the video camera mounted in his vehicle.

The officer followed the vehicle as it entered another parking

lot.   When the vehicle left the parking lot, the officer followed

it on several other roadways.   The officer observed the vehicle

cross the center line again.    Later, he saw the vehicle straddle

the yellow line as it made a "wide right" turn.   The officer

stopped the vehicle to investigate whether the driver was under



                                - 2 -
the influence of alcohol.   As the officer testified, the trial

judge and the other participants at the trial viewed the

videotape.

     When the officer approached Kelly Edwards, the driver of the

vehicle, the officer smelled a strong odor of alcohol coming from

the interior of the vehicle.   Edwards admitted that she drank

several beers that evening, consuming the last beer two hours

before the stop.   The officer demonstrated to Edwards a "finger

count test" that he intended to use to judge Edwards' sobriety.

While testifying, the officer admitted that he did not properly

demonstrate the test.   The officer also testified that when

Edwards exited her vehicle, she swayed as she walked to the rear

of her vehicle.    After Edwards took a preliminary breath test,

the officer arrested her for driving under the influence of

alcohol.
     In our review of Edwards' claim that the trial judge

improperly overruled Edwards' motion to suppress the evidence, we

are guided by the following principles:
             "'When the police stop a motor vehicle and
          detain an occupant, this constitutes a
          seizure of the person for Fourth Amendment
          purposes.'" "In order to justify an
          investigatory stop of a vehicle, the officer
          must have some reasonable, articulable
          suspicion that the vehicle or its occupants
          are involved in, or have recently been
          involved in, some form of criminal activity."
           "To determine whether an officer has
          articulated a reasonable basis to suspect
          criminal activity, a court must consider the
          totality of the circumstances, including the
          officer's knowledge, training, and
          experience." "'[A] trained law enforcement



                                - 3 -
             officer may [be able to] identify criminal
             behavior which would appear innocent to an
             untrained observer.'"


Neal v. Commonwealth, 27 Va. App. 233, 237-38, 498 S.E.2d 422,

424 (1998) (citations omitted).

     The evidence proved that on the morning of the incident the

officer was a lieutenant on uniformed patrol and was the shift

supervisor.    When the officer testified concerning events he

observed, he illustrated his testimony by using the videotape he

made while observing those events.       His testimony was more than

sufficient to prove that he observed "erratic driving behavior."
 See Neal, 27 Va. App. at 239 n.3, 498 S.E.2d at 425 n.3.

Indeed, the officer testified that Edwards' vehicle crossed the

center line several times and made an improper turn.

     The trial judge observed the videotape and came to the same

conclusion, finding that Edwards "crossed the centerline a couple

of times."    Under those circumstances, "a brief detention for

[an] investigative purpose is justified where an officer has

reasonable suspicion supported by articulable facts that

'criminal activity may be afoot.'"       Harmon v. Commonwealth, 15

Va. App. 440, 444, 425 S.E.2d 77, 79 (1992) (citation omitted).

Because the officer had a reasonable, articulable suspicion that

Edwards was driving improperly, see May v. Commonwealth, 3 Va.

App. 348, 353-54, 349 S.E.2d 428, 431 (1986), the trial judge did

not err in denying the motion to suppress.

                                  II.




                                 - 4 -
     At the hearing on the motion to suppress, Edwards sought to

introduce the testimony of two expert witnesses to comment upon

the events shown on the videotape.     One proposed witness, a

former state trooper, would have testified that when he observed

the videotape, he saw Edwards commit no traffic infractions.      The

other witness, a defensive driving coordinator, would have rated

Edwards' driving performance on the videotape.    The trial judge

excluded the proffered testimony.    Edwards contends that "the

trial [judge] err[ed] in refusing to permit testimony from [her]

witnesses who would have testified as to the measurements of the

road, the obstructions adjacent to the road which would justify

defensive-driving measures, the number of vehicles that routinely

touch the centerline at various locations, and their opinions

that [Edwards], whose driving was captured by video, neither

drove erratically nor committed any traffic infractions."
     The principle is well established in Virginia that "where

the facts and circumstances shown in evidence are such that men

of ordinary intelligence are capable of comprehending them,

forming an intelligent opinion about them, and drawing their own

conclusions therefrom, the opinion of an expert founded upon such

facts is inadmissible."   Venable v. Stockner, 200 Va. 900, 904,

108 S.E.2d 380, 383 (1959).

     The trial judge had the opportunity to view the videotape

and did so while the officer testified.    Based on the officer's

testimony and the events depicted on the videotape, the trial




                               - 5 -
judge drew his own conclusions regarding appellant's driving on

the night in question and whether the officer had a reasonable

articulable suspicion that Edwards was driving improperly.    The

proffered expert testimony would have invaded the province of the

trial judge as the trier of fact.     See Schooler v. Commonwealth,

14 Va. App. 418, 422, 417 S.E.2d 110, 112 (1992).    Accordingly,

we hold that the trial judge did not err in excluding the expert

testimony.
     For these reasons, we affirm the judgment.

                                                         Affirmed.




                              - 6 -